                        Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 1 of 8
                                                                                                                 USDC SONY
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within Di strict on Sept. 30, 20 19)
                       Sheet I                                                                                   J)OCUMENT
                                                                                                                 ELECTRONI
                                          UNITED STATES DISTRICT Co                                              M'C#:·------..-----r---
                                                          Southern District of New York                          DATE FILED:._,&..;:;~..;...E:....,..~..;:
                                                                               )
              UNITED ST A TES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                   V.                                          )
                         JOSE SORIANO
                                                                               )
                                                                                        Case Number: 19 CR 327 (KMW)
                                                                               )
                                                                               )        USM Number: 20008-104
                                                                               )
                                                                               )         Martin Cohen, Esq. (AUSA Stephanie Lake)
                                                                               )        Defendant 's Attorney
THE DEFENDANT:
!YI pleaded guilty to count(s)          1 (one) and 2 (two)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was   found guilty on count(s)
   after a plea of not guilty .

The defendant is adjudicated guilty of these offenses :

Title & Section                   Nature of Offense                                                                Offense Ended

21 USC 963 and 21                 Conspiracy to Import Cocaine into the United States                              1/31/2018

  960(b )( 1)(A)

21 USC 846 and 21                  Conspiracy to Distribute and Possess with Intent to                             3/31/2018              2

       The defendant is sentenced as provided in pages 2 through               _ _ 8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                 Dis         Dare dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                  12/15/2020
                                                                               Date of Impo;;ition of Judgment




                                                                               Signature of Judge




                                                                                                           KIMBA M. WOOD, U.S.D .J.
                                                                               Name and Title o f Judge




                                                                               Date
                         Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 2 of 8

AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet IA
                                                                            Judgment-Page _ _ of
DEFENDANT: JOSE SORIANO
CASE NU MB ER: 19 CR 327 (KMW)

                                             ADDITIONAL COUNTS OF CONVICTION

Title & Section                    Nature of Offense                    Offense Ended
USC 841(b )(1 )(A)                  Distribute Heroin
                        Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 3 of 8

AO 245B (Rev 09/ 19) Judgment in Crimi nal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page   _ .><.3_   of   8
 DEFENDANT: JOSE SORIANO
 CASE NUMBER: 19 CR 327 (KMW)

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  65 months' in custody on each count, to run concurrently.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be incarcerated as close to Miami as possible, so that his family may visit.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      - -- - - - - - - -
                                                    D a.m.     D p.m .       on

           D as notified by the United States Marshal.

      [t'l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           @ before 10 ttMon            3/31/2021
           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy ofthisjudgment.



                                                                                                  UN ITED STATES MARSHAL



                                                                            By
                                                                                              DEPUTY UNITE D STAT ES MARSH AL
                          Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 4 of 8

AO 24 5B (Rev . 09/19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                        Judgment- Page _ _ _ of
DEFENDANT: JOSE SORIANO
CASE NUMBER: 19 CR 327 (KMW)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 2 years on each count, to run concurrently.




                                                        MANDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within I 5 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U .S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 2090 I, et seq .) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 5 of 8


AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                               Judgment-Page                  of _ _ _ ::;___ _
DEFENDANT: JOSE SORIANO
CASE NUMBER: 19 CR 327 (KMW)

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the fo llowing standard conditions of supervision. These cond itions are imposed
because they estab lish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in yo ur conduct and condition .

I.    You must report to the probation office in the federal judicial district where you are authorized to reside wi thin 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame .
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where yo u are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If yo u do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 I 0. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e ., anything that was
      designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
 12. You must fo llow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, availab le at: www.uscourts .gov.


Defendant's Signature                                                                                     Date _ _ _ _ __ _ _ _ __ _ _
                          Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 6 of 8
AO 245 B (Rev . 09/ 19)   Judgment in a Crim inal Case
                          Sheet 30 - Supervised Release
                                                                                              Judgment-Page   _ 6__   of      8
DEFENDANT: JOSE SORIANO
CASE NUMBER: 19 CR 327 (KMW)

                                            SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervised release apply, along with the following special conditions:

 You must provide the probation officer with access to any requested financial information.

 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
 you are in compliance with the installment payment schedule .

 You shall submit your person, and any property, residence, vehicle , papers, computer , other electronic communication ,
 data storage devices, cloud storage or media , and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition . Any search shall be conducted at a reasonable time and in a reasonable manner.

 If you are sentenced to any period of supervision , it is recommended that you be supervised by the district of residence.
                          Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 7 of 8

AO 2458 (Rev . 09/1 9)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                   Judgment -   Page _ _7
                                                                                                                                        ,...___   of     8
 DEFENDANT: JOSE SORIANO
 CASE NUMBER: 19 CR 327 (KMW)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution                     Fine                      AVAA Assessment*               JVTA Assessment**
 TOTALS             $    200.00               $                             $                           $                              $



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below .

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***                        Restitution Ordered           Priority or Percentage




 TOTALS                                 $                          0.00                  $                        0 .00
                                                                                             ----------

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612([). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D     the interest requirement is waived for the           D       fine     D    restitution.

        D     the interest requirement for the         D    fine       D        restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22 .
  *** Findin s for the total amount of losses are re9uired under Chapters 109A1 110 1 11 OA 1 and 113A of Title                     18 for offenses committed on
             0
  or after September 13, 1994, but before April 23 , l 996 .
                           Case 1:19-cr-00327-KMW Document 29 Filed 12/16/20 Page 8 of 8
AO 245 B (Rev . 09/ 19)   Judgment in a Criminal Case
                          Sheet 6 - Schedule of Pay ments

                                                                                                               Judgment -   Page ____8.__ of     8
 DEFENDANT: JOSE SORIANO
 CASE NUMBER: 19 CR 327 (KMW)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay , payment of the total criminal monetary penalties is due as follows :

 A      ~     Lump sum payment of$            200 .00                due immediately , balance due


              •      not later than                                      , or
              •      in accordance with      •    C,
                                                        •    D,     •     E, or    •    F below; or

 B      •     Payment to begin immediately (may be combined with                  DC,       DD,or        D F below) ; or

 C      D     Payment in equal         _ _ _ _ _ (e .g. , weekly, monthly , quarterly) installments of $ ____ over a period of
                               (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D      D     Payment in equal                             (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                               (e.g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision ; or

 E      D     Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' lnmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .




 D      Joint and Several

        Case Number                                                                                                           Corresponding Payee,
        Defendant and Co-Defendant Names                                                       Joint and Several
        (including defe ndant number)                             Total Amount                      Amount                        if appropriate




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payments shall be aJplied in the following order: (!) assessment, (2) restitution princ~al, (3) restitution interest, (4) AV AA assessment,
  (JJ fin; prinvip~l, (oJ fin; intm5t1 (7) vomm~mit)' mtitYti'Jn1 (6) JYTt\ 11~m~m¥nt1 (>') p¥n11lti¥s 1 11
                                                                                                          'ii (1Q) 9QSts, m9l\lr;lin3 cost of
  prosecution and court costs.
